Citation Nr: 1619059	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-30 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to an earlier effective date prior to February 19, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Chicago, Illinois, regarding the Veteran's claim for an increased rating for a service-connected right knee disability.  

In a September 2005 rating decision, the Veteran's temporary 100 percent rating for postoperative right total knee replacement was decreased to 30 percent effective October 1, 2005.  The 30 percent schedular rating for the right knee disability was continued in an April 2006 rating decision, and the Veteran appealed for an increased rating.  He requested a Board hearing, but later withdrew his hearing request.  See 38 C.F.R. § 20.704(e).

In an April 2010 rating decision, the RO granted an increased 60 percent rating for the right knee disability effective February 19, 2010.  In an October 2011 decision, the Board denied an increased rating in excess of 30 percent for the right knee disability prior to February 19, 2010, and in excess of 60 percent since that date.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 memorandum decision, the Court set aside only that portion of the Board's decision that denied an increased rating for the right knee disability prior to February 19, 2010, and remanded that matter to the Board for readjudication.  

Meanwhile, in an October 2012 rating decision issued while the right knee appeal was pending at the Court, the RO granted entitlement to a TDIU from February 19, 2010.  

During the pendency of this appeal, the Veteran's service-connected left total knee replacement was temporarily rated as 100 percent disabling from December 19, 2005 to January 31, 2007.
In an October 2013 decision, the Board granted an increased 60 percent rating for the service-connected right knee disability during the period prior to February 19, 2010, and awarded special monthly compensation (SMC) during the period from December 19, 2005 to January 31, 2007.  The Board also determined that the issue of entitlement to a TDIU prior to February 19, 2010 was in appellate status because the issue was part of the claim for an increased rating for the right knee disability and was reasonably raised by the record.  The Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a December 2013 rating decision, the AOJ effectuated the Board's decision, assigned an effective date of October 1, 2005 for the award of a 60 percent rating for the service-connected right knee disability, and granted SMC during the period from December 19, 2005 through January 31, 2007.  The case was subsequently returned to the Board.  Hence the only remaining issue on appeal is as listed on the first page of this decision.


FINDINGS OF FACT

1.  During the period from May 21, 2004 to October 1, 2005, the Veteran's right knee disability was rated as 100 percent disabling.

2.  The Veteran was employed until July 3, 2006.

3.  During the period from December 19, 2005 to January 31, 2007, the Veteran is already in receipt of a schedular 100 percent rating for his service-connected left knee disability, plus SMC based on additional service-connected disability or disabilities independently rated at 60 percent or more.

4.  In an October 2012 rating decision, the RO granted entitlement to a TDIU from February 19, 2010.  



5.  There were no pending claims for a TDIU prior to February 19, 2010.

6.  During the period prior to February 19, 2010 the most persuasive and probative evidence of record indicates that the Veteran's service-connected disabilities did not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSIONS OF LAW

1.  For the period prior to February 1, 2007, the claim for a TDIU is denied as moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  The requirements to establish entitlement to an effective date earlier than February 19, 2010, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

In this case, appropriate notice was provided in an October 2010 letter specific to TDIU, which also provided information concerning the establishment of a disability rating and effective date.  Additional notice was provided in a January 2014 letter.  The case was readjudicated following the January 2014 notice letter, to include in October 2015.

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, and VA clinical records.  He was also provided comprehensive VA compensation examinations in furtherance of his claim, that were based on clinical findings and a review of the record.  The examination reports contain the information needed to adjudicate the claim.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  

The ultimate determination of whether a Veteran is capable of substantial gainful employment rests with the VA adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 U.S.C. § 5103A(d)(1)) (the VA adjudicator has the ultimate responsibility for a TDIU determination and VA is not required in every case to obtain a single medical opinion regarding the combined impact of all service-connected disabilities).

The AOJ attempted to obtain records from the Social Security Administration (SSA), but the SSA indicated that these records are unavailable, and the Veteran was informed of this fact in September 2015.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Regulations

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  See also Faust v. West, 13 Vet. App. 342 (2000).

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. 

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Consideration should be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

A claim for a TDIU is, in essence, a claim for an increased rating.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000). 
For increased disability compensation, the effective date shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

Analysis

As noted above, the RO has granted entitlement to a TDIU effective February 19, 2010.  In its October 2013 decision and remand, the Board noted that the Veteran and his representative had not explicitly claimed entitlement to a TDIU for the period prior to February 19, 2010, but nonetheless concluded that the matter had been reasonably raised by the record pursuant to Rice, supra.  The Board observed that during a VA examination in February 2006, the Veteran reported that that his last day of work at the post office was in December 2005 with subsequent sick leave, and that on VA examination in August 2012 he said he had retired after 21 years because of his knee.

VA medical records reflect that on May 21, 2004, the Veteran underwent a right total knee arthroplasty (TKA).  His right knee disability was thereafter rated as 100 percent disabling from May 21, 2004 to October 1, 2005.

The Veteran's service-connected disabilities include a right knee disability (rated as 100 percent disabling from May 21, 2004 and 60 percent disabling from October 1, 2005), PTSD (rated 50 percent disabling from August 10, 2007), a left knee disability (rated 100 percent disabling from December 19, 2005 and 30 percent disabling from February 1, 2007), and surgical scars of the right lower extremity (rated noncompensable).  

His combined service-connected disability rating was 70 percent disabling from October 1, 2005, 100 percent from December 19, 2005, 80 percent from February 1, 2007, and 90 percent from August 10, 2007.  Thus, he met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) throughout the pendency of the appeal period prior to February 19, 2010 (with the exception of the period from December 19, 2005 through January 31, 2007).  However, the evidence of record, including the Veteran's own statements, demonstrates that he was employed at the post office on a full-time basis until July 3, 2006.

Moreover, during the period from December 19, 2005 to January 31, 2007, the Veteran is already in receipt of a schedular 100 percent rating for his service-connected left knee disability, plus SMC based on additional service-connected disability or disabilities independently rated at 60 percent or more.  A TDIU may not be assigned during this period.  Although VA has a duty to maximize a claimant's benefits, the Veteran was already in receipt of the maximum benefits available during this period.  Thus, a claim for TDIU due to service-connected disabilities during that time period is moot.  See 38 C.F.R. § 4.16(a); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The Veteran first filed an explicit claim for a TDIU in August 2010, and thereafter submitted a partially completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in October 2011.  The determinative questions in this case are whether there is an earlier informal claim prior to February 19, 2010 that reasonably raised the issue of a TDIU, and when entitlement to this benefit arose.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Once service connection has been established for a disability, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.

Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

When there is no evidence of unemployability, no informal TDIU claim is raised. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

The evidence of record demonstrates that the Veteran successfully held a full-time job at the post office for many years despite his service-connected bilateral knee disabilities until his left TKA in mid-December 2005, and his subsequent retirement in July 2006.  For example, an August 1988 report of a VA knee examination reflects that the Veteran worked as a mail handler and he only lost two days of work during the past year because of his knee disabilities.  A September 1991 VA knee examination reflects that the Veteran reported that he did not stand for prolonged periods and had no trouble driving a forklift and tractor at the post office.  A July 1996 VA compensation examination reflects that the Veteran worked as a mail handler at the post office.  During that year, he was absent only one time due to his knee problem.  On VA examination compensation examination in April 2003, the Veteran reported that he currently worked at the post office.  He reported that he drove a tractor inside and had not taken any time off from his work because of his knees. 
 
A report of a July 2003 VA audiology examination reflects that the Veteran summarized his occupational history and reported that he was a bus driver for the CTA for 18 months, a heavy equipment operator for two years, worked at an aircraft plant for 6-7 months, as a machinist for one year, built batteries for 8-9 months, and worked for the post office for 19 years.

A July 2005 VA right knee examination performed after his right TKA reflects that the Veteran reported that he currently worked at the post office.  He said his knee was doing pretty well, although the knee was stiff and did not bend well.  On examination, range of motion of the right knee was from 5 to 80 degrees of flexion without pain.  There was no instability.  The examiner indicated that the Veteran's right knee disability had no effect on his usual occupation. 

In December 2005, the Veteran underwent a left TKA.  

In January 2006, the Veteran filed a claim for an increased rating for the right knee disability, and a claim for a temporary total rating for the left knee disability.  He did not claim a TDIU at that time or contend that his right knee disability prevented him from working.  The evidence reflects that the Veteran was still employed at the post office at this time.  

A February 2006 sick slip from the Veteran's treating physician reflects that he was still under his care for a left TKA, and was not yet released to return to work.

At a February 2006 VA compensation examination of the right knee, the Veteran reported that his last day of work at the post office was in mid-December 2005.  He said he had a left knee replacement two days later in December 2005, and since then he had been on sick leave.  He stated that during his employment at the post office, he was a tractor and forklift operator.  He related that currently his daily activities were limited because of both knee replacements, and he could not bend the right knee well.  With the crutches he could walk half a block and stopped and walked again.  With the cane he could also walk half a block.  At home, he regularly ascended and descended four flights of stairs.  On examination, there was tenderness in the medial posterior aspect of the right knee, and the knee was not warm or swollen.  The quadriceps and calf muscles showed atrophy.  Extension of the right knee was to 0 degrees, with no pain at 0 degrees.  Flexion was from 0 to 60 degrees, with no pain at 60 degrees.  There was no instability.  With repetitive use there was no additional limitation due to pain, weakness, fatigability, incoordination, lack of strength, or flare up.  Strength in the right quadriceps and calf muscles was 4/5.  The pertinent diagnosis was total right knee replacement.

A May 2006 VA orthopedic clinic note reflects that right knee range of motion was from 0 to 75 degrees, and left knee range of motion was from 0 to 120 degrees.  He walked without a limp.

The most probative evidence of record demonstrates that the Veteran was employed at the post office on a full-time basis until July 3, 2006.  Records on file show that the Veteran has been in receipt of disability benefits from the SSA since June 2006, but attempts to obtain records from the SSA have been unsuccessful.

A November 2006 VA orthopedic clinic note reflects that the Veteran was seen for follow-up after his left knee TKA in December 2005.  He said he was satisfied with the results.  He had occasional clicking of the knee, but had no pain.  He was not taking any pain medication for this knee.  He reported occasional right knee pain.  On examination of both knees, there was no effusion, warmth or erythema.  There was no joint line tenderness.  Range of motion of the right knee was from 5 to 75 degrees, and range of motion of the left knee was from 5 to 115 degrees.  There was no crepitation with flexion or extension.  Lachman's and anterior drawer tests were negative, the knees were stable with no varus/valgus stress pain.  Motor strength was 5/5.  The diagnostic assessment was status post left TKA one year ago, doing well, and status post right TKA with residual decreased range of motion.

On VA compensation examination of the left knee in May 2007, the Veteran reported that he was retired.  He currently had intermittent pain daily for most of the day, and the pain was 8/10 in intensity.  He got mild relief with Naprosyn.  Pain was aggravated by weight bearing and walking of one-half block or greater; eight steps would also do it.  Range of motion was preserved and very good; he was unable to squat or kneel.  He used a cane for support; he had not been using a brace.  On examination, the knee was not swollen.  There was mild bony deformity; there was no localized tenderness at the present time.  There was moderate crepitus on passive flexion.  He was able to flex his knee from 0 to 95 degrees with pain at 50 degrees.  Active and passive range of motion were unaffected by repetition.  The diagnosis was status post left knee arthroplasty.   The examiner indicated that the disability had no effect on the usual occupation or daily activities.

A VA outpatient orthopedic surgery note dated in May 2007 reflects that the Veteran was seen for routine follow up of his bilateral TKAs.  He complained of left knee pain with prolonged activity and intermittent swelling.  He walked with a cane, and did not take any oral analgesics.  On examination, the right knee had extensive well-healed post-surgical incisions, and no effusion, laxity or subluxation.  There was no instability of the left knee.  

The Veteran claimed service connection for posttraumatic stress disorder (PTSD) in August 2007.  Service connection for PTSD was ultimately granted in an October 2012 rating decision, retroactively effective from August 10, 2007.

VA medical records reflect treatment for PTSD since 2007.  An August 17, 2007 psychiatry note reflects that the Veteran reported that he previously had an angry episode at work involving a mail cart, and that he was on physical disability for his right knee disability.  On mental status examination, he had an impaired gait, wore a hearing aid, and had a cooperative and reasonable attitude.  His speech was full and clear with good inflection.  His mood was mildly dysphoric, his affect was somewhat reactive, and he laughed a bit once.  He had no hallucinations and was not suicidal or homicidal. Insight and judgment were both good.  The Axis I diagnosis was PTSD, moderate, chronic.  It was noted that he had physical disability of his knees.  The Global Assessment of Functioning (GAF) score was 69.

A February 1, 2008 VA psychiatry note reflects that the Veteran reported a recent anger episode.  His sleep had improved, and he was no longer waking at night, patrolling his home and checking doors.  On mental status examination, he arrived promptly as usual, and had an impaired gait.  His attitude was cooperative and reasonable, speech was full and clear with good inflection, mood was euthymic, affect was reactive, he smiled broadly and laughed heartily.  He had no hallucinations and was not suicidal or homicidal.  Insight and judgment were both good.  The diagnosis was PTSD.  He developed characteristic symptoms of anxiety, helplessness, and avoidance when exposed to stimuli that reminded him of Vietnam combat.  Through flashbacks and nightmares, he persistently reexperienced the war. He avoided stimuli associated with the war, especially conversation that reminded him of killing civilians while there.  Other problems include angry outbursts.

A November 20, 2008 VA mental health treatment plan note reflects that the Veteran was diagnosed with PTSD and alcohol dependence; the GAF was 32.  The Veteran reported that he retired from the post office in 2006 after several knee replacement surgeries.  His PTSD symptoms included flashbacks, nightmares and intrusive thoughts, unresolved grief, anxiety, and aggressive behavior, anger dysregulation, agitation and hypervigilance, difficulty concentrating, social isolation, depressed mood, relapse to addictive behavior and emotional numbing. 

A December 2008 VA dental treatment note reflects that the Veteran had several dental problems.  The dentist informed him that he did not have full dental coverage, and the Veteran said he was working on getting his 100 percent service-connected status.

December 2008 VA medical records reflect that the Veteran was recently diagnosed with hepatitis C.  He reported that he had not used alcohol in 25 years.

A March 2009 VA mental health consult reflects that the Veteran's source of income was retired/disability.  He reportedly worked at the post office for 22 years and 7 months as a forklift operator and tractor driver.

A report of a December 2009 VA audiology examination reflects the Veteran summarized his occupational history and reported that he was a bus driver for the CTA for 18 months, a heavy equipment operator for two years, worked at an aircraft plant for 6-7 months, as a machinist for one year, built batteries for 8-9 months, and worked for the post office for 21 years.

A January 14, 2010 VA mental health note reflects that the Veteran was admitted to a five-week life skills PTSD recovery program in November 2008, and was discharged in January 2009.  The VA psychologist opined that it was clear that the Veteran could not tolerate the medical, psychological and interpersonal stress of a work environment at this time. 

On VA knee compensation examination on February 19, 2010, the Veteran reported that he was a retired postal mail handler.  On examination, range of motion of the right knee was as follows:  extension to 0 degrees with flexion to 55 due to a fibrous ankylosis at 55 and no further flexion could be ascertained.  The collateral and cruciate ligaments were intact.  There was 1/4 quadriceps atrophy of the right in comparison with the left.  The strength of the right lower extremity was 4/5 versus 5/5 for the left.  Collateral ligaments were intact.  There was no evidence of residual Murphy sign.  There was capsular thickening present without any joint effusion. The main complaint for the knee itself was the limitation of motion.  He was not on any pain medicine and there was no pain in the knee itself.  The diagnosis was postoperative total knee replacement right knee with evidence of a fibrous ankylosis.  The examiner indicated that the disability had no effect on the usual occupation or daily activities.

The Veteran filed his initial TDIU claim in August 2010.  In a subsequent VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received by VA in October 2011, he stated that PTSD alone prevented him from securing or following any substantially gainful occupation, and that his disability affected full-time employment in 1968.  He reported that he worked for the U.S. Postal Service as a mail handler on a full-time basis and lost no time from work due to illness, but did not list the dates of his employment.  He stated that he became too disabled to work in July 2006, and last worked full-time in July 2006.  He said he left his last job because of his disability, and had not tried to obtain employment since he became too disabled to work.  He stated that he had completed high school, and had no additional education or training since he became too disabled to work.  He did not state that his knee disabilities prevented him from working.

The RO subsequently granted a TDIU effective February 19, 2010 (the date of the VA examination) based on the right knee disability.

On VA compensation examination of the knees in October 2010, the examiner stated that the Veteran did have decreased range of motion with his right TKA, and he used an assistive device.  The examiner opined that his knee condition did not make him unemployable, and that the Veteran would be perfectly fine doing seated work with occasional need for standing, but this only limited his ability to carry, as he used an assistive device, but there was nothing wrong with his hands or his ability to ambulate for short distances or sit at a desk for a prolonged period of time.  He stated, "I do not feel that he is unemployable secondary to his current conditions.  He can do desk work." 

The Board notes that at the time of the October 2010 VA knee examination, service connection had not yet been established for PTSD, and the effects of PTSD were not considered by that examiner.  

A May 2011 mental health note by a nurse practitioner reflects that the Veteran reported that he worked at the post office as a mail handler from 1984 to 2004, when he retired.  The diagnoses were PTSD, anxiety, and depression.  He had several current medical problems.  It was noted that the last GAF score was 40 on August 13, 2010.

A May 2011 VA outpatient treatment record reflects that the Veteran reported that he was retired from the post office and spent much of his leisure time relaxing at home.  He took care of his personal needs and worked around his home.

By a letter dated in November 2011, a private social worker, C.S., indicated that she had treated the Veteran for PTSD since early 2010.  She indicated that he was a retired postal worker, and had been suffering from PTSD symptoms since returning from Vietnam.  The global assessment of functioning (GAF) score was 50.  She noted that he had occupational problems as well as problems with family, relationships, and finances.

An April 13, 2012 VA psychiatry note reflects that the Veteran was diagnosed with PTSD in 2006, and was never prescribed medication for this.  He currently complained of sleep impairment, and said that this problem surfaced after retiring from the post office in 2006.  He attributed his sleeping issues to disturbing nightmares about his Vietnam experience.  The examiner indicated that he looked very good for his stated age and had a great memory.  He had rambling, pressured speech, and his thoughts jumped from one subject to the next.  He was hearing impaired and wore a hearing aid.  He was alert and oriented and had appropriate grooming.  The diagnosis was PTSD (by history).  The current GAF was 55 and the highest GAF in the past year was 55-60.

A May 2012 VA psychiatry progress note reflects that the Veteran was diagnosed with PTSD in 2006 and had increased problems since he retired.  The GAF was 65.

On VA PTSD examination in July 2012, the Veteran stated that his last job was with the post office in 2006.  The examiner indicated that the Veteran's current PTSD symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed PTSD, and provided a GAF score of 48.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

An August 2012 report of general information reflects that a VA employee telephoned the Veteran, who stated that he was last employed on July 3, 2006.

On VA PTSD examination in August 2012, the Veteran reported that he retired after 21 years because of his knee.  He said he had no extraneous absences or sick days.  He performed multiple jobs including driving a tractor and forklift, and working as a mail handler.  He was not currently working.  The diagnoses were mild chronic PTSD, hypomania, not related to military service, and personality disorder with antisocial behaviors.  The GAF was 70.  The examiner opined that the Veteran was capable of working at a job that required decreased walking, but he was highly intelligent, able to use numbers well, and enjoyed activity.  The examiner opined that he could do desk-type work.

In an October 2015 VA medical opinion regarding the Veteran's PTSD symptoms, the examiner reviewed the medical records and indicated that the Veteran's PTSD produced mild to moderate limitations in the area of social interaction (e.g., responding to real or perceived negative feedback) and adaptation (e.g., responding appropriately to changes/stress in his environment).  He exhibited mild limitations in the areas of concentration, persistence, or pace (e.g., carrying out detailed instructions) and initiating or participating in any activity of daily living.  He opined that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

A VA orthopedic examination of both knees was conducted in October 2015, and current findings were reported.  The examiner opined that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)  In an October 2015 medical opinion, an orthopedic examiner opined that there was no evidence that the Veteran's service-connected disabilities in aggregate were of sufficient severity to render him unemployable prior to December 19, 2005, or that he was unable to secure or follow a substantially gainful occupation from February 1, 2007 through February 18, 2010.  The rationale for the opinion was that although the Veteran would have difficulty performing heavy physical work requiring lifting more than 20 pounds, he could perform sedentary desk type work. 

In an October 2015 written presentation, the Veteran's representative contended that an earlier effective date of May 21, 2004 should be awarded for the TDIU, on the basis that he was granted a temporary total rating on that date and thereafter could not work due to the combination of his disabilities.

The Board finds that the above contention that the Veteran was unable to work from May 2004 is not supported by the record, since the Veteran was employed on a full-time basis, albeit with convalescent periods after knee surgeries, until July 3, 2006.

To raise an informal TDIU claim, three elements must be present:  a Veteran must make a claim for the highest rating possible, submit evidence of medical disability, and submit evidence of unemployability.  Considering all of the evidence of record, the Board finds that the Veteran's January 2006 claims for increased ratings for his bilateral knee disabilities are not claims for TDIU, because he did not claim a TDIU at that time, or contend that his knee disabilities prevented him from working.  Further, as those documents do not express an intent to claim a TDIU, they cannot serve as an informal claim for a TDIU.  38 C.F.R. § 3.155.  Moreover, there was no evidence of unemployability of record at that time, and, in fact, the Veteran was still employed at the post office.  See 38 C.F.R. § 4.16; Roberson, supra; Jackson, supra.  

Here, the evidence did not suggest the Veteran was unemployable at the time of his earlier increased rating claim.   

The record reflects that the Veteran has been unemployed since July 3, 2006, and he already had a total rating from December 19, 2005 until February 1, 2007.  After a careful review of the evidence of record, the Board finds that he did not file any formal or informal claim of entitlement to a TDIU prior to August 2010.  Several medical records and examination reports reflect that the Veteran stated that he was retired.  He did not relate such retirement to any service-connected disability until his August 2012 PTSD examination, when he said he retired because of his knee.  The preponderance of the competent and credible evidence shows that during the period prior to February 19, 2010, he was able to perform sedentary work.  Although the Veteran has been in receipt of SSA benefits since June 2006, attempts to obtain such records have been unsuccessful, and it is not shown that SSA found him disabled due to a service-connected disability.  Moreover, no SSA records were received by VA prior to February 19, 2010, and therefore such records cannot serve as a basis for an earlier effective date.

The Board finds that a January 14, 2010 VA mental health note is evidence of unemployability associated with PTSD.  However, service connection had not yet been established for PTSD (see 38 C.F.R. § 3.157), and thus this medical record does not constitute evidence of unemployability in connection with a pending claim for increased rating for a service-connected disability, and also cannot be considered a claim for TDIU.

The Board thus concludes that there was no formal claim for TDIU prior to February 19, 2010, and no claim for TDIU may reasonably be inferred from any statement from the Veteran or from the clinical evidence of record prior to February 19, 2010.

In sum, the record presents no legal basis for assignment of an effective date for the award of a TDIU prior to February 19, 2010.  In this regard, the Board emphasizes that the law and regulations governing effective dates are very specific and the Board is bound by them.  In reaching this determination, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107.  The claim for an effective date prior to February 19, 2010  for a TDIU must be denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An effective date earlier than February 19, 2010, for the grant of a TDIU is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


